Citation Nr: 1117881	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-29 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for chronic external otitis (claimed as ear infections).  

4.  Entitlement to service connection for major depressive disorder.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to October 1975 and from November 1976 to September 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In the November 2008 rating decision the RO, in pertinent part, denied service connection for major depressive disorder and PTSD.  In the March 2009 rating decision the RO denied service connection for hemorrhoids.  

The Veteran testified before the undersigned in an April 2010 video hearing held at the North Little Rock, Arkansas, RO.  The transcript of that hearing is of record and has been reviewed.  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  During the April 21, 2010, video conference hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his claims for service connection for migraine headaches, bilateral hearing loss, and chronic external otitis.

2.  The competent medical evidence of record fails to demonstrate that the Veteran's major depressive disorder is related to his active duty service.

3.  The competent medical evidence of record fails to demonstrate that the Veteran's hemorrhoids are related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran's representative as to the issue of service connection for migraine headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran's representative as to the issue of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a Substantive Appeal by the Veteran's representative as to the issue of service connection for chronic external otitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

4.  A major depressive disorder was not incurred in or aggravated by active duty service.  38  U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).
5.  Hemorrhoids were not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the letters dated in November 2007 and April 2008 with respect to the issues of entitlement to service connection for major depressive disorder and PTSD and the letter dated in January 2009 with respect to the issue of entitlement to service connection for hemorrhoids, fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The November 2007, April 2008, and January 2009 letters provided this notice to the Veteran.  

The Board observes that the November 2007 and April 2008 letters were sent to the Veteran prior to the November 2008 rating decision.  The Board further observes that the January 2009 letter was sent to the Veteran prior to the March 2009 rating decision.  The VCAA notice with respect to the elements addressed in these letters was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in these letters fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment and VA treatment records are associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With regard to the issue of service connection for major depressive disorder, the Veteran was afforded VA examinations in April 2007 and October 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With regard to the April 2007 VA examination the Board notes that no opinion with regard to etiology was provided.  As such the Veteran was afforded another VA examination in October 2008 in which an etiology opinion was provided.  The Board finds that the opinion obtained in this case is more than adequate, as it is predicated on a full reading of the service and VA treatment records in the Veteran's claims file.  It considered all of the pertinent evidence of record and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion, with respect to the issue of service connection for major depressive disorder, has been met.  38 C.F.R. § 3.159(c) (4) (2010).

With regard to the issue of service connection for hemorrhoids, after a review of the record, the Board notes that an examination was not provided, but further finds that an examination is not necessary.  There is no competent evidence of a current diagnosis or an in-service event, injury, or disease that can be associated with the claimed disability, as such; the Board finds that the Veteran has not satisfied all elements of McLendon.  Therefore, VA is not required to provide the Veteran with a VA examination in conjunction with this claim.

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

I.  Withdrawal  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  At the April 21, 2010 video conference hearing before the Board, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and the Veteran's representative that he wished to withdraw his claims for appeal for service connection for migraine headaches, bilateral hearing loss, and chronic external otitis.  See hearing transcript.  As the Veteran has withdrawn his appeals regarding these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

A.  Major Depressive Disorder

The Veteran contends that he has a psychological disorder that is the result of stress experienced during his active military service.  He further contends that he had no psychological issues prior to service.  

Initially, the Board notes that the first evidence of record of treatment for major depression is a private treatment note dated December 2003.  In that report the Veteran was diagnosed with major depression, with psychotic features on Axis I.

The Board notes that the Veteran was initially afforded a VA examination with regard to mental disorders in April 2007.  After a review of the c-file and a thorough examination, the April 2007 VA examiner diagnosed the Veteran on Axis I with depressive disorder not otherwise specified and personality disorder not otherwise specified.  It was noted in the examination report that the Veteran was suffering from anger and depression and that he had frequently suffered from suicidal and homicidal ideation.  It was further noted that the Veteran did not believe he could handle working.  A December 2003 private treatment note also diagnosed the Veteran with major depressive disorder on Axis I.  A May 2006 VA mental health note provided an Axis I diagnosis of depression and an Axis II diagnosis of Antisocial personality disorder.  The May 2006 examiner noted that the Veteran suffers from suicidal and homicidal ideation with no particular remorse for his actions.  The examiner further stated that the Veteran's habit of blaming others and his past episodes of violence were suggestive of a personality disorder.  The examiner did not address whether the Veteran's depressive disorder was related to his active duty service.

The Veteran was afforded another VA examination in October 2008.  The claims file was reviewed and a thorough examination was given to the Veteran.  The examiner diagnosed the Veteran on Axis I with depressive disorder not otherwise specified.  The examiner then opined that although the Veteran reported depression, his predominant mood was one of anger and his most prominent symptom was irritability.  The examiner noted that the etiology of the Veteran's depression was unclear but that it was likely that underlying Axis II issues contributed to the Veteran's irritability and anger, for instance the Veteran's lack of remorse for past volatile situations, including several fights, suggested a personality disorder.  Indeed most of the Veteran's symptomatology seemed predominantly related to personality disorder issues according to the examiner.  The Board notes that the October 2008 VA examination did not provide an Axis II diagnosis.

Finally, the October 2008 VA examiner noted that the Veteran stated that he was unable to work due to his depression.  The examiner, however, noted that it was not the Veteran's depression, but rather his underlying personality disorder that affected his ability to work.  Overall, the examiner states that the Veteran has no trouble maintaining his daily activities, such as managing his own financial affairs, but that the Veteran does have some significant personality deficiencies as well as significant problems with depression and anxiety.

The Board further notes that other more recent VA treatment reports note depressive disorder with alcohol dependence on Axis I and personality disorder on Axis II.  Statements at the April 2010 hearing note that the Veteran states he is suffering from depression and often thinks of suicide.  

While the Board note s that the Veteran does have a current diagnosis as required by 38 C.F.R. § 3.303 (2010), there is no competent medical evidence that the Veteran suffered from depression while on active duty.  In this regard, the Board acknowledges the Veteran's statements that he did not seek treatment in service or shortly thereafter because at that time it was not acceptable to ask for help with such things and that in addition he did not know that help was available.  As such there is nothing in the Veteran's service treatment records regarding treatment for major depressive disorder or any other psychiatric disorder.  Indeed the Veteran's October 1973 entrance examination, October 1975 exit examination, and November 1976 re-enlistment examination are all silent with regard to any psychiatric problems.  

In addition to an absence of in-service treatment for major depression, the Board notes that the October 2008 examiner opined, with regard to etiology, that the Veteran's current depression is more likely related to his underlying personality disorder.  However, a personality disorder is not an injury or disease and, therefore, generally may not be service connected as a matter of law.  38 C.F.R. §§ 3.303(c), 4.9 (2010).  

Regardless of the lack of in-service complaint and a competent medical nexus, the Veteran contends that he was suffering from anger and abuse issues that were caused by the stress he experienced while serving in the military and that his symptoms have continued since that time.  The Board further acknowledges that with regard to continuity of symptomatology, symptoms as opposed to treatment are of primary interest and the Veteran is competent to attest to observable symptoms during and post service and that observation need not be recorded.  However, while the Veteran is competent to provide continuity of symptomatology, as noted above, it is also necessary to show that the Veteran is credible in his assertions.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson,  19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board acknowledges that the Veteran's contentions that he is suffering from a psychological disorder and not a personality disorder, however, while the Veteran as a lay person is competent to provide evidence regarding injury and symptomatology, he is not competent to provide evidence regarding diagnosis, including the severity of a disease or disorder, or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In addition, the Board notes that the Veteran submitted statements in support of his claim by family and friends.  The statements corroborate the Veteran's claims.  However, only a medical professional can provide evidence of a diagnosis or etiology of a disease or disorder.  Thus, the Veteran's statements as well as those of his family and friends are afforded no probative value with respect to the medical question of whether the Veteran has a current disability of a psychological disorder that is related to his active duty service.

Additionally, with regard to continuity of symptomatology, the Board notes that the first post-service treatment occurred in December 2003, 19 years after his separation from active duty service, the Board notes that this absence of evidence constitutes negative evidence tending to disprove the claim that the Veteran suffered from major depression in service which resulted in chronic disability or persistent symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (2010) (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence).  Thus, the lack of any objective evidence of continuing complaints, symptoms, or diagnosis of major depressive disorder for almost two decades after the Veteran's second period of active duty is itself evidence which tends to show that any current diagnosis of depression did not have its onset in service or for many years thereafter.

The Board finds that the nineteen year lapse in time between the Veteran's active service and the first diagnosis of major depressive disorder weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

In sum, the Board finds a preponderance of the evidence is against the Veteran's claim of entitlement to a major depressive disorder.  In this regard, there is no competent medical evidence of an in-service diagnosis of depression, and while there is a current disorder, the current disorder has been etiologically determined to be the result of a personality disorder rather than related to the Veteran's active duty service.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a major depressive disorder.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Hemorrhoids

The Veteran contends that he currently suffers from hemorrhoids that are related to his active duty service.  

Initially the Board notes that there is no indication that the Veteran suffered from hemorrhoids while on active duty service.  In this regard the Board notes that the Veteran's October 1973 entrance examination notes upon clinical evaluation that the Veteran's anus and rectum are within normal limits.  Additionally it is noted that the Veteran did not complain of any rectal disease on his October 1973 report of medical history.  The Veteran's October 1975 separation examination also notes that upon clinical evaluation the Veteran's anus and rectum are within normal limits with no complaints of any rectal disease on the October 1975 report of medical history.  Finally the Board notes that the Veteran's November 1976 re-enlistment examination also finds upon clinical evaluation that the Veteran's anus and rectum are within normal limits with no mention of any rectal disease on the November 1976 report of medical history.  The Board notes that the Veteran did not receive a separation examination with regard to his second period of service.

The Board notes the Veteran's statements at the April 2010 video hearing that while he did not complain while in-service, he did indeed suffer from hemorrhoids and sought treatment shortly after separation from his first period of service.  In this regard the Board notes an April 1976 VA examination in which the Veteran complained of bloody bowel movements that Army physicians stated was the result of an infected gland inside the Veteran's rectum.  There is no evidence in the service treatment records that the Veteran was treated for complaints of bloody stool.  Upon examination the April 1976 VA examiner found that the Veteran had no internal or external hemorrhoids, no fissures and no fistulae.  Additionally, as stated above, the Veteran November 1976 re-enlistment examination is silent with regard to complaints of hemorrhoids.  As such, there is no medical evidence of record that supports the Veteran's contentions that he suffered from hemorrhoids while in active duty service or shortly thereafter with regard to either period of active duty service.  The Board further notes the Veteran's statements at his April 2010 video hearing that he remembers seeking treatment for rectal bleeding in December of 1975 or January of 1976, closer in date to his initial discharge from service.  Unfortunately there is no record of any treatment sought during that time frame.  

With regard to the issue of a current disorder, the Board notes that a September 2002 private treatment report provides a diagnosis of hemorrhoids.  There is no additional medical evidence that provides a diagnosis with regard to hemorrhoids.  In addition to the lack of in-service treatment or diagnosis of hemorrhoids, the Board notes that there is also no probative medical evidence providing a nexus between the hemorrhoids, diagnosed in September 2002, and the Veteran's active duty service.  As stated above the Board notes the April 1976 VA examination in which the Veteran was examined for the presence of hemorrhoids, but as previously stated, the Veteran was not at that time diagnosed with hemorrhoids.  The only diagnosis of record is found in the September 2002 private treatment report.  

The Board acknowledges that with regard to continuity of symptomatology, symptoms as opposed to treatment are of primary interest and the Veteran is competent to attest to observable symptoms during and post service and that observation need not be recorded.  However, while the Veteran is competent to provide continuity of symptomatology, as noted above, it is also necessary to show that the Veteran is credible in his assertions.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson,  19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board acknowledges that the Veteran's contentions that he suffers from hemorrhoids and that he has had hemorrhoids multiple times since active duty service.  As a lay person, he is competent to report that he experienced hemorrhoids.  However, the Board finds his assertions to lack credibility in light of the long gap in time for which he did not seek any type of treatment.  As noted above, the first post-service complaint following the Veteran's second period of service was in September 2002, 18 years after separation.  This 18-year absence of evidence constitutes negative evidence tending to disprove the claim that the Veteran suffered from hemorrhoids in service which resulted in chronic disability.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (2008) (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence).  Thus, the lack of any objective medical evidence of continuing complaints, symptoms, or diagnosis of hemorrhoids for almost two decades after the Veteran's second period of active duty is itself evidence which tends to show that any current diagnosis of hemorrhoids did not have its onset in service or for many years thereafter.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hemorrhoids.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The appeal for the issue of entitlement to service connection for migraine headaches is dismissed.

The appeal for the issue of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal for the issue of entitlement to service connection for chronic external otitis is dismissed.

Entitlement to service connection for major depressive disorder is denied. 

Entitlement to service connection for hemorrhoids is denied.


REMAND

With respect to the claims for service connection for PTSD, the Board finds that additional development is required to fairly consider this claim and as such the claim must be remanded.  

Service connection for PTSD can be awarded when the record contains (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of the PTSD.  See 38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  

The Board notes that the Veteran has several claimed stressors.  Initially the Board notes that at the April 2010 video hearing the Veteran stated that he has suffered from stress since his first period of service and that this continued general level of stress has contributed to his current PTSD.  Additionally it was noted at the hearing that the Veteran was stabbed in an attempt to break up a fight while serving in Germany.  The record indicates that the Veteran was stabbed, almost to the bone, in his right wrist.  The Veteran stated at his video hearing that after he was stabbed nobody helped him and he had to seek treatment on his own.  He further stated that the feeling of being invisible still exists to this day.  

The Board further observes that the Veteran also provided two other potential stressor events that occurred during active duty service.  These incidents were noted in the Veteran's August 2008 responses on his PTSD questionnaire.  In this regard it is noted that the Veteran stated that during an April 1978 primary noncommissioned officers course, training exercise, the Veteran almost hit a fellow soldier with a flare.  Fortunately the other soldier ducked in time, however the Veteran says that he continues to have nightmares about the incident because the other soldier could have been injured severely and given that soldier's close proximity to the Veteran it is possible the Veteran would have been injured as well  The Veteran also provided another potential stressor in which the Veteran stated that on the night of May 7, 1984, during a training exercise, the Veteran almost drove a vehicle containing himself and several other soldiers into the Columbia River.  The Veteran again noted that he still suffers from nightmares given how close he was to harming himself and his fellow soldiers.  The Veteran has not alleged that any of his claimed stressors related to combat duty, or a fear of a hostile enemy.  Consequently, they must be verified to support a claim for service connection for PTSD.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations.  In a January 2010 VA mental health treatment note, the Veteran was diagnosed, on Axis I, with PTSD, by a VA staff physician.  The treatment report, however, did not address any stated stressors and lacks a nexus opinion between the PTSD diagnosis and any in-service stressors.  A new psychiatric examination may be necessary to determine if the Veteran has a diagnosis of PTSD that is related to a corroborated in-service stressor.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Review the file and prepare a summary of the stressors claimed by the Veteran including:  (1) the incident where the Veteran was stabbed while breaking up a fight while on active duty in Germany; (2) the training incident where he almost hit a fellow soldier with a flare; (3) the training incident where he almost drove himself and others into the Columbia River.

2. 
Send a letter to the U.S. Army & Joint Services Records Research Center (JSRRC) asking them to provide any available information which might corroborate the Veteran's asserted in-service stressors.  Please provide JSRRC with the following:  the prepared summary of the Veteran's claimed stressors, copies of the Veteran's DD-214, and any service personnel records obtained showing service dates, duties, and units of assignment.  All efforts to obtain these records should be documented in the claims folder.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. If, and only if, one or more of the Veteran's claimed stressors is/are verified, schedule the Veteran for a VA psychiatric examination to determine if the Veteran currently suffers from PTSD due to a verified stressor.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in connection with the examination.  The examiner should provide an opinion as to whether the Veteran's PTSD, if diagnosed, is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to a verified stressors.  A detailed rationale should be provided for all opinions.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


